Brown, J.
(dissenting). In my view, this is an easy case. There is no issue here of misidentification. The only question is whether the defendant participated in the destruction of the fence. 1. The defendant admits that he was present at the alleged incident. The victim identified the defendant "as being one of the eight youths who participated in the alleged destruction.” That much is quite clear from the rather inartfully drawn bill of exceptions. Thus, contrary to the defendant’s contention, there is no issue of misidentification to which the question "as to what description of the defendant was written down [earlier in the morning] at 1:05 a.m.” by the victim can be said to be relevant. Compare Commonwealth v. Bettencourt, 361 Mass. 515, 519 (1972). 2. Moreover, the bill of exceptions does not show what purpose the defendant sought to accomplish or how he would have been aided by the answer. Nor does the defendant’s bill of exceptions show prejudice in the exclusion of this isolated question. See Commonwealth v. McGrath, 358 Mass. 814, 815 (1971). See generally Commonwealth v. Barras, 3 Mass. App. Ct. 43, 46-47 (1975).